Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of filing of foreign priority document KR10-2017-0095824.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “[having] a functionality different from that of the first (meth)acrylate-based compound” is vague and unclear, because functionality in the context of polymer chemistry could refer to either a chemical moiety or specifically the chemical moiety that can be polymerized.  It is not clear which Applicant intends to claim.  Certainly, based on what was previous recited in claim 3, the difference between the two (meth)acrylate compounds is in a number of benzene rings or a structure of a linking group; in other words, those differences can be in chemical moieties in general and not necessarily related to the polymerizable (meth)acrylate function groups.  For prior art rejections below, the claimed difference is considered to be a number of benzene rings or a structure of a linking group.
As claims 2-10 depend on claim 1, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 1, claims 2-10 are also held to be rejected.
	
Claim Interpretation
The phrase “for protecting a polarizer” as recited in the preambles of claim 1-10 of the instant application is considered to be a recitation of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See MPEP 2111.02.
As the claims are interpreted under BRI, the limitation “a hard coating … having a refractive index” is not considered to necessarily refer to refractive index of the hard coating as a whole, and a refractive index of a constituent of the hard coating is considered to map onto the aforementioned limitation.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2013/0194211 A1 (“Shinohara”, the patent grant of which is cited in the IDS of 27 November 2018) in view of U.S. 2010/0028600 A1 (“Kojima”)
Considering claims 1, 3, and 4, Shinohara discloses an optical laminate comprising a polyester base, a primer layer, a hard coat, and a low refractive layer formed in this order, wherein the polyester base is formed of PET (Shinohara abs., ¶ 0039-0043, and ¶ 0139-0143).  Shinohara discloses that the PET substrate has refractive index of 1.67 to 1.78 in a first direction and 1.55 to 1.65 in a second direction orthogonal to the first, that a refractive index of the primer layer should be between 1.55 and 1.78, and that a refractive index of the hard coat should also be between 1.55 and 1.78 (id. ¶ 0055 and 0057).  As such, the relative refractive indices of the PET substrate and the hard coat at least overlaps the respective ranges as required by claim 1.  It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379.  Shinohara further discloses that the hard coat has thickness of 0.8 to 20 um (Shinohara ¶ 0135), which overlaps the claimed range.  Although Shinohara broadly discloses the usage of a hard coat formed from curing (meth)acrylate monomers (id. ¶ 0104), Shinohara differs from the claimed invention, as it does not teach the usage of two different types of (meth)acrylate monomers, each of which containing an aromatic ring.
However, the usage of two different types of (meth)acrylate monomers, each of which containing a respectively different aromatic ring, to form a hard coat is known in the art of optical laminates.  Kojima teaches a hard coat layer applied onto a PET substrate, wherein the hard coat layer is formed by curing a composition containing 50 – 80 wt.% a (meth)acrylate component containing at least three (meth)acryloyloxy groups per molecule and balance a bifunctional (meth)acrylate such as (meth)acrylate diesters of ethylene oxide / propylene oxide adducts of bisphenol A, wherein the (meth)acrylate component containing at least three (meth)acryloyloxy groups may be pentaerythritol triacrylate toluene diisocyanate urethane prepolymer (Kojima ¶ 0021 and 0055-0060).  It is noted that be pentaerythritol triacrylate toluene diisocyanate urethane prepolymer is a urethane-bond containing molecule containing a tolyl moiety (and therefor a benzene ring) and six acrylate functional groups per molecule.  This composition thus read on the claimed composition recited in claim 1.  A bisphenol A moiety (which has two benzene rings) is different from a tolyl moiety.  Furthermore, the weight ratio of pentaerythritol triacrylate toluene diisocyanate urethane prepolymer to the bifunctional (meth)acrylate molecule containing a BPA moiety falls within the range recited in claim 4.
Shinohara is analogous, as it is from the same field of endeavor as that of the instant application (optical films, in particular an antireflecting one used for polarizers).  Kojima is analogous, as it is from the same field of endeavor as that of the instant application (optical films, in particular an antireflecting laminate having a polyester substrate, a hard coat layer, and a low refractive index layer).  Given the substantially similar layer structures of the two references (both have respective polyester substrate, hard coat formed from curing a respective (meth)acrylate composition, and a low refractive index layer formed from curing a respective (meth)acrylate composition), person having ordinary skill in the art has reasonable expectation of success that the curable composition for the hard coat layer of Kojima may be used to form the hard coat of Shinohara.  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have used the curable composition for the hard coat layer of Kojima to form the hard coat of Shinohara, for the curable composition for the hard coat layer of Kojima can be used to form a hard coat exhibiting high abrasion resistance (Kojima ¶ 0089).  Shinohara as modified by Kojima renders obvious claims 1, 3, and 4.
Considering claim 2, the PET substrate in Shinohara is 30 to 50 µm (Shinohara ¶ 0049), which overlaps the claimed range.
Considering claims 5-7, Shinohara disclose that the magnitude of difference between the respective refractive indices of the primer layer and hard coat layer is 0.05 (id. ¶ 0126), which would render obvious the configuration that the primer layer having a refractive index greater than that of the hard coating layer.  Furthermore, Shinohara discloses the primer layer may have thickness of 10 to 1000 nm and contain high refractive index particles (e.g. those with refractive index of 1.60-2.80); id. ¶ 0058, 0078, and 0068.
Considering claim 8 and 9, Shinohara discloses that the low refractive layer is formed by curing a composition containing low refractive index (meth)acrylate monomers (which forms a binder resin upon curing) and hollow silica particles, wherein the low refractive layer has thickness of 10 nm to 1µm and refractive index less than 1.42 (id. ¶ 0139-0145).  Furthermore, Shinohara discloses that the curing may be effected via photopolymerization (id. ¶ 0152).
Considering claim 10, as the instant application attributes the claimed low curl value to the usage of a hard coat formed from (meth)acrylate monomers containing aromatic moiety, and as the hard coat of Shinohara and Kojima is also formed by curing (meth)acrylate monomers containing aromatic moiety, the hard coat of Shinohara and Kojima is expected to exhibit the property as recited.

Response to Arguments
The amendments to claim 3 have overcome the objection of claim 3.
Applicant’s arguments with respect to all prior art rejections relying upon at least Kouno (pg. 5 ¶ 5+ of response filed on 14 June 2022, henceforth “Response”) have been fully considered.  In view of amendments to claim s, all prior art rejections relying upon at least Kouno have been withdrawn.
Applicant’s arguments with respect to all prior art rejections relying upon Shinohara and WO ‘065 (pg. 6 ¶ 2+ of Response) have been fully considered.  In view of amendments to claim 1, all prior art rejections relying upon Shinohara and WO ‘065 have been withdrawn.  
New rejections based on Shinohara and newly-cited Kojima reference have been set forth above.

Concluding Remarks
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Z. Jim Yang/Primary Examiner, Art Unit 1781